Exhibit 10.157

EXECUTION COPY

COMVERSE TECHNOLOGY, INC.

2005 STOCK INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT

REFERENCE NUMBER: 08-0010

SECTION 1. GRANT OF DEFERRED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement) the Company
granted to Howard Woolf (the “Grantee”) a total of 40,000 Deferred Stock Units
(the “Granted Units”) on March 7, 2008 (the “Grant Date”).

(b) Shareholder Rights. The Grantee (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting)
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4(a).

(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan (the “Plan”), which is
incorporated herein by reference. Capitalized terms used herein and not defined
in the Agreement (including Section 9 hereof) shall have the meaning set forth
in the Plan. To the extent any conflict between the terms of this Agreement
(other than Section 9 hereof) and the Plan, the terms of the Plan shall control.

(d) Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF AWARD.

This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment) levy or similar
process; provided, however) that the Grantee shall be permitted to transfer this
award) in connection with his or her estate plan) to the Grantee’s spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons) including trusts for such persons or to
the Grantee’s former spouse in accordance with a domestic relations order.

SECTION 3. VESTING; TERMINATION OF SERVICE.

(a) Vesting. This award shall vest with respect to one-third of the Granted
Units on each of the first, second and third anniversaries of the Grant Date or
such earlier date as may be determined pursuant to the Comverse Technology, Inc.
Executive Severance Protection Plan, as amended from time to time (the
“Executive Severance Protection Plan”) (each, a “Vesting Date”).

(b) Termination of Continuous Service. Subject to the terms of the Executive
Severance Protection Plan, the unvested portion of the award shall be forfeited
as of the date (the “Termination Date”) that the Grantee actually ceases to
provide services to the Company or an Affiliate in any capacity of Employee,
Director or Consultant (irrespective of whether the



--------------------------------------------------------------------------------

Grantee continues to receive severance or any other continuation payments or
benefits after such date) for any reason (such cessation of the provision of
services by Grantee being referred to as “Service Termination”). A Service
Termination shall not occur and Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Subsidiary or Affiliate, or any successor, in any
capacity of Employee, Director or Consultant, or (iii) any change in status as
long as the individual remains in the service of the Company or a Subsidiary or
Affiliate in any capacity of Employee, Director or Consultant.

SECTION 4. SETTLEMENT OF GRANTED UNITS.

(a) Settlement Amount. Subject to Section 4(b) hereof, the Company shall deliver
to the Grantee on each Vesting Date a number of shares of Common Stock equal to
the aggregate number of Granted Units that vest as of such date; provided,
however, that no shares of Common Stock will be issued in settlement of this
award unless the issuance of shares complies with all relevant provisions of law
and the requirements of any stock exchange upon which the shares of Common Stock
may then be listed. No fractional shares of Common Stock will be issued. The
Company will pay cash in respect of fractional shares of Common Stock.
Notwithstanding anything to the contrary contained in this Section 4(a), and
subject to Section 4(b), the number of shares of Common Stock deliverable to the
Grantee shall equal:

(i) if the Grantee has not incurred a Service Termination prior to the first
Vesting Date, the number of shares of Common Stock that vest on the first
Vesting Date and such shares shall be deliverable to the Grantee on the first
date within the “short-term deferral period” (as defined in Treasury Reg.
§1.409A-1(b)(4)) on which there is an Effective Registration in place, but in no
event later than March 15, 2010; and

(ii) if the Grantee incurs a Service Termination on or prior to March 15, 2010
and there is no Effective Registration in place, the number of shares of Common
Stock that (A) are vested but not yet delivered as of the Termination Date, if
any, and (B) vest on the Termination Date in accordance with Section 3 herein,
if any, and such shares shall be deliverable on the Termination Date, less a
number of shares of Common Stock with an aggregate value sufficient to cover any
applicable Withholding Tax, with the shares of Common Stock valued using the
closing price of the Common Stock on the Termination Date.

(b) Withholding Requirements. Unless the Grantee has made arrangements
satisfactory to the Company to enable it to satisfy all such withholding
requirements, the Company shall withhold from the settlement amount a sufficient
number of shares of Common Stock to enable the Company to satisfy its
withholding requirements with respect to the settlement of the Granted Units.
Any Grantee domiciled in Israel shall be subject to the tax roles set forth in
the Stock Incentive Compensation Plan (2005) Addendum, dated July 5, 2005.

SECTION 5. ADJUSTMENT OF GRANTED UNITS.

If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends), any extraordinary dividend,
distribution of cash or other assets to Shareholders of the Company, in order to
prevent dilution or enlargement of participants’ rights under the Plan, the
Committee shall adjust, in an equitable manner, the number and kind of shares
that will be paid to the Grantee upon settlement of the Granted Units.

 

2



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.

(b) Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee’s rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.

(c) Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same. and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.

(d) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the Granted Units. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives. heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g) Section 409A.

(i) Anything to the contrary herein notwithstanding. the Granted Units are not
intended to be “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and are intended to comply with the “short term
deferral” rules under Section 409A and shall be paid or otherwise settled on or
as soon as practicable after the applicable Vesting Date and not later than the
15th day of the third month from the end of (i) the Grantee’s tax year that
includes the applicable Vesting Date, or (ii) the Company’s tax year that
includes the applicable Vesting Date, whichever is later. If, however, the
Granted Units or any payment in lieu thereof is deemed to not comply with
Section 409A, the Company and the Grantee agree to renegotiate in good faith any
such benefit or payment (including, without limitation, as to the timing of any
settlement of Granted Units or any payment in lieu thereof) so that either
(i) Section 409A of the Code will not apply or (ii) compliance with Section 409A
of the Code will be achieved;

 

3



--------------------------------------------------------------------------------

provided, however, that any resulting renegotiated terms shall provide to the
Grantee the after-tax economic equivalent of what otherwise has been provided to
the Grantee pursuant to the terms of this Agreement, and provided further, that
any deferral of payments or other benefits shall be only for such time period as
may be required to comply with Section 409A of the Code.

(ii) Anything to the contrary herein or in the Plan or the Executive Severance
Plan notwithstanding, neither the Company or any of its Subsidiaries or
Affiliates or any of their respective employees, directors, officers, agents or
representatives nor any member of the Committee shall have any liability to a
Grantee or otherwise with respect to the failure of the Plan, the Granted Units
or the Award Agreement to comply with Section 409A of the Code.

(h) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

SECTION 7. RESTRICTIVE COVENANTS.

(a) Confidentiality. The Grantee shall not disclose to anyone or make use of any
trade secret or proprietary or confidential information of the Company or an
Affiliate, including such trade secret or proprietary or confidential
information of any customer or other entity to which the Company owes an
obligation not to disclose such information, which he or she acquires during the
period of employment, including, without limitation, records kept in the
ordinary course of business, except (i) as such disclosure or use may be
required or appropriate in connection with his or her work as an employee of the
Company or an Affiliate, (ii) when required to do so by a court of law,
governmental agency or administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him or her to divulge, disclose or
make accessible such information or (iii) as to such confidential information
that becomes generally known to the public or trade without his or her violation
of this Section 7(a). The Grantee hereby sells, assigns and transfers to the
Company all of his or her right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) that,
during his or her employment, are made or conceived by him or her, alone or with
others, and that relate to the Company or an Affiliate’s present business or
arise out of any work he or she performs or information he or she receives
regarding the business of the Company or an Affiliate while employed by the
Company or an Affiliate. The Grantee shall fully disclose to the Company or an
Affiliate as promptly as possible all information known or possessed by him or
her concerning the Rights, and upon request by the Company or an Affiliate and
without any further compensation in any form to him or her by the Company or an
Affiliate, but at the expense of the Company or an Affiliate, execute all
applications for patents and copyright registrations, assignments thereof and
other applicable instruments and do all things that the Company or an Affiliate
may reasonably deem necessary to vest and maintain in it the entire right, title
and interest in and to all such Rights. Grantee hereby agrees that prior to or
immediately following his or her termination of employment he or she shall
return all Company property in his or her possession (and signing a written
acknowledgement to this effect), including but not limited to all computer
software, computer access codes, laptops, cell phone, Blackberries, keys and
access cards, credit cards, vehicles, telephones, office equipment and all
copies (including drafts) of any documentation or information (however and
wherever stored) relating to the business of the Company or an Affiliate.

(b) Non-compete; Non-solicitation. For and in consideration of the compensation
to be paid by the Company pursuant to the terms hereof, and in recognition of
the fact that the Grantee

 

4



--------------------------------------------------------------------------------

will have access to confidential information and other valuable rights of the
Company or an Affiliate) the Grantee covenants and agrees that he will not) at
any time during his employment with the Company or an Affiliate and for a period
of twelve (12) months thereafter, directly or indirectly) engage in any business
or in any activity related to the development, sale, production, manufacturing,
marketing or distribution of products or services that are in competition with
products or services that the Company, its parent company or any of their
subsidiaries (in the case of other subsidiaries of the parent company) to the
extent Grantee has had access to Confidential Information of such subsidiaries)
produces) sells, manufactures, markets) distributes or has interest in, in any
state or foreign country in which the Company, its parent company or any of
their subsidiaries (in the case of other subsidiaries of the parent company, to
the extent Grantee has had access to Confidential Information of such
subsidiaries) then conducts business or reasonably has plans to conduct
business. It is not the intent of this covenant to bar the Grantee from
employment in any company whose general business is the manufacture of
communications equipment or delivery of communications services, only to limit
specific and direct competition with the Company. Notwithstanding the foregoing,
nothing contained in this Agreement shall prevent the Grantee from being an
investor in securities of a competitor listed on a national securities exchange
or actively traded over-the-counter so long as such investments are in amounts
not significant as compared to his total investments or to the aggregate of the
outstanding securities of the issuer of the same class or issue of the specific
securities involved. The Grantee further agrees that during his employment by
the Company or an Affiliate and for a period of twelve (12) months thereafter)
the Grantee shall not, directly or indirectly) induce, attempt to induce, or aid
others in inducing) an exempt employee of the Company or an Affiliate to accept
employment or affiliation with another firm or corporation engaging in such
business or activity of which the Grantee is an employee, owner, partner or
consultant.

(c) Scope. The Company and the Grantee agree that the duration and geographic
scope of the Restrictive Covenant provision set forth in this Section 7 are
reasonable. In the event that any court of competent jurisdiction determines
that the duration or the geographic scope, or both) are unreasonable and that
such provision is to that extent unenforceable, the Company and the Grantee
agree that the provision shall remain in full force and effect for the greatest
time period and in the greatest area that would not render it unenforceable. The
Company and the Grantee intend that this provision shall be deemed to be a
series of separate covenants, one for each and every county of each and every
state of the United States of America and each and every political subdivision
of each and every country outside the United States of America where this
provision is intended to be effective.

SECTION 8. CLAW BACK.

If a Grantee violates the requirements of Section 7 of this Agreement, then in
addition to all remedies in law and/or equity available to the Company, Grantee
shall forfeit all unvested Granted Units and vested Granted Units for which
delivery of the underlying shares of Common Stock has not occurred. In addition,
with respect to Granted Units for which shares of Common Stock were previously
issued to the Grantee pursuant to Section 4 hereof, the Grantee shall
immediately pay to the Company the Fair Market Value of such Common Stock on the
date(s) such Granted Units vested, without regard to any taxes that may have
been deducted from such amount.

 

5



--------------------------------------------------------------------------------

SECTION 9. DEFINITIONS.

(a) “Affiliate” shall mean (i) any entity other than the Subsidiaries in which
the Company has a substantial direct or indirect equity interest. as determined
by the Board. and (ii) any Subsidiary.

(b) “Agreement” shall mean this Deferred Stock Award Agreement.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(d) “Effective Registration” shall mean the registration of the shares of Common
Stock granted to the Grantee hereunder pursuant to an effective registration
statement on Form S-8 or any successor form under the Securities Act of 1933, as
amended. and no restrictions under applicable law apply to the resale of such
shares of Common Stock at the time of delivery of such shares of Common Stock.

(e) “Grant Date” shall have the meaning described in Section 1(a) of this
Agreement.

(f) “Granted Units” shall have the meaning described in Section 1(a) of this
Agreement.

(g) “Grantee” shall have the meaning described in Section 1(a) of this
Agreement.

(h) “Plan” shall have the meaning described in Section 1(c) of this Agreement.

(i) “Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.

(j) “Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.

(k) “Vesting Date” shall have the meaning described in Section 3(a} of this
Agreement.

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as set forth below and this
Agreement shall be dated as of the latest date set forth below.

 

GRANTEE:     COMVERSE TECHNOLOGY, INC.

/s/ Howard Woolf

    By:  

/s/ Andre Dahan

      Name:   Andre Dahan Dated:  

5/29/08

    Title:   President and Chief Executive Officer       Dated:  

5/29/08

 

7